DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 02/10/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obara et al. (US 2019/0349713 A1 herein Obara).
Regarding claim 1, Obara teaches a wireless communication apparatus mounted on a mobile body (read as terminal 400 is mounted on vehicle) (Obara – Figure 1, and [0044]), comprising: 
a transmitter configured to transmit position information indicating a position to which the mobile body is scheduled to move, to a server apparatus that manages a wireless communication infrastructure apparatus (read as in ST106, core NW node 200 transmits the terminal information including the location information and quality information of terminal 400 reported in ST104 and ST105 to ITS server 100) (Obara – Figure 4, and [0075]); 
a receiver configured to receive communication quality information indicating a communication quality corresponding to the position, from the server apparatus (read as in ST107, based on the cost information acquired in ST102 and the terminal information (location information and quality information) acquired in ST106, ITS server 100 determines whether there is terminal 400 where the UL data can be transmitted in the communication area in which the low cost communication is possible (position determination; ITS server 100 may determine whether there is terminal 400 capable of transmitting the UL data in the combination of the communication area and the transmission time in which the low cost communication is possible; ITS server 100 determines whether the radio quality of terminal 400 is good based on the quality information acquired in ST106 (quality determination)) (Obara – [0078]-[0079]); and 
a position specifying unit configured to specify a communication position to transmit a data, based on the communication quality information (read as transmission controller 404; ITS server 100 may predict a future location of terminal 400 using a traveling plan in a car navigation system of the vehicle on which terminal 400 is mounted as the location information) (Obara  - [0062]-[0063], and [0084]), 
wherein the transmitter is configured to transmit the data at the communication position (read as when there is a terminal 400 capable of transmitting the UL data in the communication area in which the low cost communication is possible, ITS server 100 may secure the transmission opportunity of the UL data to terminal 400; ITS server 100 can more flexibly control the transmission of the UL data in the low cost communication by using not only the current location of the terminal 400 but also the location to be moved in the future) (Obara – [0084]).
Regarding claim 3 as applied to claim 1, Obara further teaches wherein: the transmitter is configured to further transmit data amount information indicating a data amount of the data, to the server apparatus: and the receiver is configured to receive the communication quality information indicating the communication quality when transmitting the data having the data amount (read as the amount of resources occupied in communication) (Obara – [0027]).

Regarding claim 9, Obara teaches a computer-implemented communication control method executed by a computer for a wireless communication apparatus mounted on a mobile body (read as terminal 400 is mounted on vehicle) (Obara – Figure 1, and [0044]), the method comprising:
transmitting position information indicating a position to which the mobile body is scheduled to move, to a server apparatus that manages a wireless communication infrastructure apparatus (read as in ST106, core NW node 200 transmits the terminal information including the location information and quality information of terminal 400 reported in ST104 and ST105 to ITS server 100) (Obara – Figure 4, and [0075]):
receiving communication quality information indicating a communication quality
corresponding to the position, from the server apparatus (read as in ST107, based on the cost information acquired in ST102 and the terminal information (location information and quality information) acquired in ST106, ITS server 100 determines whether there is terminal 400 where the UL data can be transmitted in the communication area in which the low cost communication is possible (position determination; ITS server 100 may determine whether there is terminal 400 capable of transmitting the UL data in the combination of the communication area and the transmission time in which the low cost communication is possible; ITS server 100 determines whether the radio quality of terminal 400 is good based on the quality information acquired in ST106 (quality determination)) (Obara – [0078]-[0079]);
specifying a communication position to transmit a data, based on the communication quality information (read as transmission controller 404; ITS server 100 may predict a future location of terminal 400 using a traveling plan in a car navigation system of the vehicle on which terminal 400 is mounted as the location information) (Obara - [0062]-[0063], and [0084]); and
transmitting the data at the communication position (read as when there is a terminal 400 capable of transmitting the UL data in the communication area in which the low cost communication is possible, ITS server 100 may secure the transmission opportunity of the UL data to terminal 400; ITS server 100 can more flexibly control the transmission of the UL data in the low cost communication by using not only the current location of the terminal 400 but also the location to be moved in the future) (Obara – [0084]).
Regarding claim 10 as applied to claim 9, Obara further teaches a non-transitory computer-readable storage medium storing a communication control program comprising instructions configured to, when executed by a computer, cause the computer to perform the communication control method according to claim 9 (read as computer-readable recording medium) (Obara – [0202]-[0203]).
Regarding claim 11 as applied to claim 1, Obara further teaches a server apparatus that communicates with the wireless communication apparatus to claim 1 (read as ITS server 100 collects, from terminal 400 mounted on each of a plurality of vehicles, information and performs a process on the ITS services) (Obara – Figure 1, and [0037]), 
the server apparatus comprising:
a receiver configured to receive position information transmitted from the wireless communication apparatus (read as in ST106, core NW node 200 transmits the terminal information including the location information and quality information of terminal 400 reported in ST104 and ST105 to ITS server 100; terminal information acquirer 102) (Obara – Figure 2, Figure 4, [0049]-[0051], and [0075]); 
a communication quality information generating unit configured to generate communication quality information indicating a communication quality corresponding to a position indicated by the position information (read as in ST107, based on the cost information acquired in ST102 and the terminal information (location information and quality information) acquired in ST106, ITS server 100 determines whether there is terminal 400 where the UL data can be transmitted in the communication area in which the low cost communication is possible (position determination; ITS server 100 may determine whether there is terminal 400 capable of transmitting the UL data in the combination of the communication area and the transmission time in which the low cost communication is possible; ITS server 100 determines whether the radio quality of terminal 400 is good based on the quality information acquired in ST106 (quality determination); determiner 103) (Obara – Figure 2, [0052]-[0055], and [0078]-[0079]); and 
a transmitter configured to transmit the communication quality information to the wireless communication apparatus (read as communicator 104 transmits the transmission instruction to target terminal 400) (Obara – Figure 2, [0056], and [0078]-[0079]).
Regarding claim 12 as applied to claim 12, Obara further teaches a computer-implemented communication quality providing method executed by a computer for a server apparatus communicating with the wireless communication apparatus according to claim 1, 
the communication quality providing method comprising:
the receiving position information transmitted from the wireless communication apparatus (read as in ST106, core NW node 200 transmits the terminal information including the location information and quality information of terminal 400 reported in ST104 and ST105 to ITS server 100; terminal information acquirer 102) (Obara – Figure 2, Figure 4, [0049]-[0051], and [0075]);
generating communication quality information indicating a communication quality corresponding to a position indicated by the position information (read as in ST107, based on the cost information acquired in ST102 and the terminal information (location information and quality information) acquired in ST106, ITS server 100 determines whether there is terminal 400 where the UL data can be transmitted in the communication area in which the low cost communication is possible (position determination; ITS server 100 may determine whether there is terminal 400 capable of transmitting the UL data in the combination of the communication area and the transmission time in which the low cost communication is possible; ITS server 100 determines whether the radio quality of terminal 400 is good based on the quality information acquired in ST106 (quality determination); determiner 103) (Obara – Figure 2, [0052]-[0055], and [0078]-[0079]); and
transmitting the communication quality information to the wireless communication apparatus (read as communicator 104 transmits the transmission instruction to target terminal 400) (Obara – Figure 2, [0056], and [0078]-[0079]).

Regarding claim 13, Obara teaches a wireless communication apparatus mounted on a mobile body (read as terminal 400 is mounted on vehicle) (Obara – Figure 1, and [0044]), comprising: 
a transmitter configured to transmit position information indicating a position to which the mobile body is scheduled to move, to a server apparatus that manages a wireless communication infrastructure apparatus (read as in ST106, core NW node 200 transmits the terminal information including the location information and quality information of terminal 400 reported in ST104 and ST105 to ITS server 100) (Obara – Figure 4, and [0075]); 
a receiver configured to receive communication quality information indicating a communication quality corresponding to the position, from the server apparatus (read as in ST107, based on the cost information acquired in ST102 and the terminal information (location information and quality information) acquired in ST106, ITS server 100 determines whether there is terminal 400 where the UL data can be transmitted in the communication area in which the low cost communication is possible (position determination; ITS server 100 may determine whether there is terminal 400 capable of transmitting the UL data in the combination of the communication area and the transmission time in which the low cost communication is possible; ITS server 100 determines whether the radio quality of terminal 400 is good based on the quality information acquired in ST106 (quality determination)) (Obara – [0078]-[0079]); and 
a controller circuit coupled with the transmitter and the receiver, the controller circuit being configured to specify a communication position to transmit a data, based on the communication quality information (read as transmission controller 404; ITS server 100 may predict a future location of terminal 400 using a traveling plan in a car navigation system of the vehicle on which terminal 400 is mounted as the location information) (Obara  - [0062]-[0063], and [0084]),
wherein the transmitter is configured to transmit the data at the communication position (read as when there is a terminal 400 capable of transmitting the UL data in the communication area in which the low cost communication is possible, ITS server 100 may secure the transmission opportunity of the UL data to terminal 400; ITS server 100 can more flexibly control the transmission of the UL data in the low cost communication by using not only the current location of the terminal 400 but also the location to be moved in the future) (Obara – [0084]).
Regarding claim 14 as applied to claim 11, Obara further teaches further comprising: a controller circuit coupled with the transmitter and the receiver, the controller circuit being configured to implement the communication quality information generating unit (read as transmission controller 404; ITS server 100 may predict a future location of terminal 400 using a traveling plan in a car navigation system of the vehicle on which terminal 400 is mounted as the location information) (Obara  - [0062]-[0063], and [0084]).

Allowable Subject Matter
Claims 2, and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648